An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1370
                       NORTH CAROLINA COURT OF APPEALS

                               Filed:     3 June 2014


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              No. 11 CRS 95540
MEGHAN JULIA VALENTINE



      Appeal by defendant from judgment entered 25 April 2013 by

Judge David L. Hall in Guilford County Superior Court.                    Heard in

the Court of Appeals 19 March 2014.


      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant
      Attorney General, for the State.

      Culbertson & Associates, by K.E. Krispen Culbertson, for
      defendant-appellant.


      DAVIS, Judge.


      Meghan Julia Valentine (“Defendant”) appeals from the order

denying her motion to suppress and the judgment convicting her

of driving while impaired (“DWI”).             On appeal, she contends that

the trial court erred in denying her motion to suppress all

evidence obtained pursuant to her traffic stop.                    After careful
                                        -2-
review, we affirm the trial court’s order denying Defendant’s

motion to suppress.

                               Factual Background

      On the night of 11 December 2012, Defendant was drinking at

Stokeridge Tavern Bar and Grill.              After having “four beers and a

shot,” Defendant left the tavern and proceeded southbound on

Highway    68.     Sergeant       Steven     Parr   (“Sergeant     Parr”)    of   the

Guilford    County         Sheriff’s    Department          was   also    traveling

southbound on Highway 68 while on patrol.                   Highway 68 is a two-

lane highway with a posted speed limit of 50 miles per hour.

      At 11:35 p.m., Sergeant Parr encountered Defendant south of

the intersection of Highway 68 and Oak Ridge Road where a number

of   drinking    establishments        are    located,      including     Stokeridge

Tavern.    After following Defendant for two miles, Sergeant Parr

observed Defendant’s vehicle weaving within her lane of travel

at speeds varying between 40 to 60 miles per hour and began

following her.       Sergeant Parr was able to position his vehicle

directly    behind    Defendant’s       vehicle        at   the   intersection    of

Highway 68 and Alcorn Road.            While stopped at the intersection,

Sergeant    Parr     ran    the   license      plate    number     of    Defendant’s

vehicle through his computer.                He learned that the vehicle was

owned by a female who had a North Carolina identification card
                                           -3-
but did not possess a valid North Carolina driver’s license.

Sergeant Parr was able to see inside Defendant’s vehicle and

determine that the driver was, in fact, female.

    Sergeant Parr activated his blue lights and proceeded to

pull over Defendant’s vehicle based on his observations of her

driving and the information he had received from the computer

search.        Sergeant     Parr proceeded to charge her with driving

while impaired.           On 29 August 2012, Defendant was tried and

convicted of driving while impaired in Guilford County District

Court.    She appealed her conviction to Guilford County Superior

Court    and    filed   a    motion   to    suppress   all   evidence   obtained

during the traffic stop based on her contention that Sergeant

Parr lacked reasonable suspicion to stop her vehicle.

    At the conclusion of the suppression hearing, the superior

court denied Defendant’s motion by order dated 23 April 2013.

Defendant entered an Alford plea, reserving her right to appeal

from the superior court’s denial of her motion to suppress.                 The

trial court entered a suspended sentence of 60 days imprisonment

and placed Defendant on 24 months of unsupervised probation.

Defendant appealed to this Court.

                                      Analysis
                                         -4-
       Defendant's sole argument on appeal is that the trial court

erred in denying her motion to suppress.                        She contends that

Sergeant      Parr      lacked     reasonable        suspicion        to     make    an

investigatory stop of her vehicle.               We disagree.

       Our    review    of   a   trial    court's      denial    of   a     motion   to

suppress is “strictly limited to determining whether the trial

judge's underlying findings of fact are supported by competent

evidence,      in    which   event     they    are    conclusively         binding   on

appeal, and whether those factual findings in turn support the

judge's ultimate conclusions of law.”                  State v. Cooke, 306 N.C.

132, 134, 291 S.E.2d 618, 619 (1982).

       We first observe that Defendant did not challenge any of

the findings of fact made in the trial court’s order denying her

motion   to     suppress.         Therefore,     the    trial     court’s      factual

findings are binding on appeal.                  State v. Roberson, 163 N.C.

App. 129, 132, 592 S.E.2d 733, 735–36, disc. review denied, 358

N.C.   240,    594     S.E.2d    199   (2004).       These   findings       stated   as

follows:

              That Sgt. S. G. Parr has over twenty three
              years of experience in law enforcement and
              has extensive training and experience in
              traffic enforcement and estimating speed;

              On December 11, 2011 Sgt. Parr was on
              routine patrol in the area of Highway 68 in
              Guilford County;
                               -5-


         At approximately 11:35 p.m., the defendant,
         who was driving southbound on North Carolina
         68, drew his attention;

         Sgt. Parr observed that the defendant was
         weaving within her lane of travel and that
         she failed to maintain a constant speed;

         That defendant's car varied in speed from 40
         mph to 60 mph and the speed limit on NC 68
         is 50 mph;

         Sgt. Parr noted that there were restaurants
         and bars in the nearby area that were open
         and served alcoholic beverages;

         When Sgt. Parr was able to, he ran the
         vehicle's tag number and it showed the
         registered owner was a female who only had
         an ID card issued by the North Carolina
         Department of Motor Vehicles;

         The driver of the vehicle appeared to be a
         female;

         That Sgt. Parr followed the defendant for
         approximately two miles and would have
         stopped her earlier, but for the narrowness
         of the road in that area and concerns for
         his own safety, as well as the defendant's;

         That the defendant testified that she was
         coming from Stoke Ridge [sic] Tavern and
         Grill and had four beers and a shot an hour
         before being stopped by Sgt. Parr[.]

    After making these findings of fact, the trial court made

the following conclusion of law:

         Based upon the foregoing Findings of Fact,
         the   defendant’s  Motion   to  Suppress  is
         denied.   The Court concludes as a matter of
                                      -6-
            law   that   under  the   totality   of the
            circumstances, Sgt. Parr had a reasonable
            and   articulable  suspicion  to   stop the
            defendant.

      An officer must have a reasonable suspicion of criminal

activity before conducting an investigatory stop of a vehicle.

State v. McArn, 159 N.C. App. 209, 212, 582 S.E.2d 371, 374

(2003).     Such reasonable suspicion must “be based on specific

and articulable facts, as well as the rational inferences from

those   facts,    as    viewed   through     the    eyes   of    a    reasonable,

cautious officer, guided by his experience and training.”                    State

v.   Watkins,    337   N.C.   437,    441,   446    S.E.2d      67,   70   (1994).

“Factors supporting reasonable suspicion are not to be viewed in

isolation.”      State v. Campbell, 188 N.C. App. 701, 706, 656

S.E.2d 721, 725, appeal dismissed, 362 N.C. 364, 664 S.E.2d 311

(2008).     Rather, a court “must consider the totality of the

circumstances     —    the   whole   picture   in    determining       whether   a

reasonable suspicion exists.”           State v. Styles, 362 N.C. 412,

414, 665 S.E.2d 438, 440 (2008) (citations and quotation marks

omitted).

      Defendant argues that Sergeant Parr’s observation of her

vehicle weaving within her lane of travel was not sufficient to

establish reasonable suspicion to perform a lawful traffic stop.

We have previously held that an officer’s observation of such
                                            -7-
weaving,       in   conjunction        with       other      factors,        can     create

reasonable suspicion so as to justify an investigatory stop.

State v. Derbyshire, ___ N.C. App. ___, ___, 745 S.E.2d 886, 893

(2013),    disc.       review    denied,      ___     N.C.    ___,    753    S.E.2d      785

(2014).        These    additional     factors        may    include,       for    example,

traveling at an unusual hour or driving in an area with drinking

establishments in close proximity.                    Id. at ___, 745 S.E.2d at

891; see State v. Watson, 122 N.C. App. 596, 598–600, 472 S.E.2d

28, 29-30 (1996) (holding that reasonable suspicion existed to

justify stop when defendant was weaving back and forth within

his lane for 15 seconds at 2:30 a.m. on road near nightclub);

see also State v. Jacobs, 162 N.C. App. 251, 255, 590 S.E.2d

437, 441 (2004) (holding that defendant’s weaving within his

lane at 1:43 a.m. coupled with fact that he was in area close to

bars     was    sufficient       to    establish         reasonable      suspicion       to

initiate traffic stop).

       Our Supreme Court recently addressed a similar issue in

State v. Otto, 366 N.C. 134, 726 S.E.2d 824 (2012).                                In Otto,

the    Supreme      Court       held   that       a   state     trooper’s          personal

observation of a vehicle weaving constantly within its lane of

travel    for    three-quarters        of    a    mile    while      traveling      at   the

posted speed limit of 55 miles per hour at 11:00 p.m. on a
                                        -8-
Friday night      established    reasonable and articulable suspicion

sufficient to initiate a traffic stop.               Id. at 138, 726 S.E.2d

at 828.

    In     the    present    case,    Sergeant    Parr    observed    Defendant’s

vehicle weaving back and forth in her lane at varying speeds

(some of which were in excess of the posted speed limit) close

to midnight in an area with establishments that served alcohol

in close proximity.         Based on the totality of the circumstances,

we are satisfied that reasonable suspicion existed to support

Sergeant    Parr’s     stop    of     Defendant’s        vehicle.       As    such,

Defendant’s motion to suppress was properly denied.

                                     Conclusion

    For     the    reasons    stated    above,    the     trial     court’s   order

denying Defendant’s motion to suppress is affirmed.

    AFFIRMED.

    Judges ELMORE and McCULLOUGH concur.

    Report per Rule 30(e).